Petition for habeas corpus to fix bail pending determination of the petitioner's appeal from the denial by a-justice of the Superior Court of a motion to quash and vacate a six-year jail sentence imposed on the petitioner for violating the terms- of a deferred sentence agreement. The-motion is based on the petitioner's contention that the sole ground for the imposition of the deferred sentence was a charge that he had committed -a felony, -and since- the Grand Jury failed to indict him,-he is-entitled to. his release because of the rule in Hazard v. Howard, 110 R. I. 107, 290 *927A.2d 603 (1972). An examination of the- record of violation hearings, however, shows that the sentencing justice, in violating the petitioner, considered not only the alleged felony but also the petitioner’s use of drugs. Petition denied and dismissed.
Richard J. Israel, Attorney General, R. Raymond Greco, Special Asst. Attorney General, for plaintiff-respondent. John F. Cicilline, for defendant-petitioner.